United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
BLACKFEET AGENCY, Browning, MT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1552
Issued: December 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 13, 2015 appellant filed a timely appeal from a January 21, 2015 merit decision
and a June 11, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly suspended appellant’s compensation for
failing to properly complete a Form CA-1032, as requested; and (2) whether OWCP properly
denied his request for an oral hearing as untimely under 5 U.S.C. § 8124.
1
2

5 U.S.C. § 8101 et seq.

By decision dated March 30, 2015, OWCP finalized the reduction of appellant’s compensation benefits effective
April 5, 2015 based on his capacity to earn wages as a van driver. As appellant has not appealed OWCP’s
March 30, 2015 decision, the Board will not review that decision. See 20 C.F.R. § 501.3.

FACTUAL HISTORY
On August 23, 1994 appellant, then a 33-year-old firefighter, filed a traumatic injury
claim (Form CA-1) alleging that he injured his left knee in the performance of duty. OWCP
accepted the claim for derangement of medial meniscus, left knee and paid benefits, including a
left knee arthroscopy of October 1994 and a left total knee replacement. Appellant was placed
on the periodic rolls to receive wage-loss benefits.3
On May 15, 2014 OWCP informed appellant that federal regulations required him to
make an affidavit relative to any earnings or employment during the previous year and that a
Form CA-1032 was enclosed for that purpose. It notified him that he had to fully answer all
questions on the Form CA-1032 and return the statement within 30 days or his benefits would be
suspended. The letter was sent to appellant’s last known address.
On June 13, 2014 OWCP received a partially completed Form CA-1032 from appellant
dated June 2, 2014.4 On June 25, 2014 it notified him of the deficiencies in his form and
afforded him 10 days from the date of the letter to make the corrections and return the form to
OWCP. OWCP further notified appellant that any failure on his part to comply would result in
suspension of his benefits pursuant to 20 C.F.R. § 10.528. Appellant did not respond.
By decision dated January 21, 2015, OWCP suspended appellant’s compensation
benefits, effective February 8, 2015, for failing to submit the Form CA-1032 as requested. It
noted that if he completed and returned an enclosed copy of the Form CA-1032 his
compensation benefits would be restored retroactively to the date they were suspended.
On May 19, 2015 OWCP received appellant’s May 13, 2015 request for a telephonic
hearing before an OWCP hearing representative. The request was postmarked May 13, 2015.
By decision dated June 11, 2015, OWCP denied appellant’s request for an oral hearing
without a merit review as it was untimely. It considered his request within its discretion, but
found that his case could be addressed equally well by a request for reconsideration and the
submission of evidence showing that he completed and submitted the Form CA-1032 as
requested by OWCP.

3

By decision dated November 18, 1996, OWCP issued appellant a schedule award for 16 percent permanent
impairment of the left leg. By decision dated March 12, 1998, it issued an award for an additional 10 percent
permanent impairment of the left leg. On December 5, 2003 the Board affirmed OWCP’s November 18, 2002
decision which found that the position of deli clerk represented appellant’s wage-earning capacity. By decision
dated April 10, 2007, OWCP found appellant had a total 38 percent left lower extremity permanent impairment.
Appellant filed a claim for recurrence of total disability on February 22, 2008. This recurrence claim was accepted
on September 29, 2008 and appellant again received temporary total disability benefits as of September 29, 2008 on
the periodic rolls. By decision dated March 30, 2015, OWCP reduced appellant’s wage-earning capacity on the
basis that he had the capacity to earn wages as a van driver. Appellant has not appealed the March 30, 2015
decision to the Board.
4

Appellant failed to answer whether he had worked for any employer during the past 18 months; whether he was
self-employed or involved in any business enterprise in the past 15 months; and had only partially completed the
questions under Part D -- Other Federal Benefits or Payments.

2

LEGAL PRECEDENT -- ISSUE 1
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.5
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.6 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.7
ANALYSIS -- ISSUE 1
On October 7, 2014 OWCP provided appellant with a Form CA-1032. It notified him
that federal regulations required him to complete the form and answer all questions concerning
his employment or earnings. OWCP properly notified him that if he did not completely answer
all questions and return the statement within 30 days, his benefits would be suspended. The
record reflects that OWCP’s letter was properly sent to appellant’s last known address.8 The
record does not establish that he responded prior to the January 21, 2015 OWCP decision
suspending his benefits. Based on the evidence of record, the Board finds that OWCP properly
suspended appellant’s compensation benefits effective February 8, 2015 pursuant to 20 C.F.R.
§ 10.528.9
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of FECA provides that a claimant not satisfied with a decision of the
Secretary is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.10 Section 10.615 of
the federal regulations implementing this section of FECA provides that a claimant shall be
afforded a choice of an oral hearing or a review of the written record.11 The request must be sent
within 30 days (as determined by postmark or other carrier’s date marking) of the date of the

5

5 U.S.C. § 8106(b).

6

20 C.F.R. § 10.528.

7

Id.; see also id. at § 10.525.

8

See J.J., Docket No. 13-1067 (issued September 20, 2013).

9

J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189 (1997).

10

5 U.S.C. § 8124(b)(1).

11

20 C.F.R. § 10.615.

3

decision for which a hearing is sought.12 A claimant is entitled to a hearing or review of the
written record as a matter of right if the request is filed within 30 days.13
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.14
ANALYSIS -- ISSUE 2
In a decision dated January 21, 2015, OWCP suspended appellant’s compensation
benefits as of February 8, 2015 as he had not fully completed the Form CA-1032. The record
indicates that appeal rights accompanied the decision. Appellant requested an oral telephonic
hearing in an appeal form postmarked May 13, 2015. By decision dated June 11, 2015, OWCP
denied his request for an oral hearing as untimely under section 8124 of FECA.
The 30-day time period for determining the timeliness of appellant’s request for oral
hearing began on January 22, 2015 and ended 30 days later. As appellant’s request for an oral
hearing was postmarked May 13, 2015, he was not entitled to an oral hearing as a matter of right
as his request was untimely.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter of right. It properly exercised
its discretion by stating that it had considered the matter in relation to the issue involved and
denied appellant’s request for an oral hearing because the case could be resolved by submitting
additional evidence to OWCP with a reconsideration request. The Board has held that the only
limitation on OWCP’s discretionary authority is reasonableness. An abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deduction from established facts.15
In this case, the evidence of record does not establish that OWCP committed any action in
connection with its denial of appellant’s request for an oral hearing which could be found to be
an abuse of discretion. Consequently, OWCP properly denied his request for an oral hearing as
untimely under section 8124 of FECA.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required. Furthermore, the Board finds that
OWCP properly denied appellant’s request for an oral hearing as untimely.

12

Id. at § 10.616(a).

13

See Leona B. Jacobs, 55 ECAB 753 (2004).

14

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
15

See L.W., 59 ECAB 471 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the June 11 and January 21, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

